Citation Nr: 1819159	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  12-07 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for bilateral plantar fasciitis.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1989 to December 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for bilateral plantar fasciitis and assigned a noncompensable rating, effective January 1, 2010, the day following his discharge from service. 

In October 2014, the Board remanded the case for further development, to include providing the Veteran with a new VA examination to assess the current severity of his bilateral plantar fasciitis, and to develop the claim for a TDIU. 

Subsequently, in July 2017, the RO increased the Veteran's disability rating for bilateral plantar fasciitis to 10 percent, effective January 1, 2010, and denied the TDIU claim raised by the Board.  As a 10 percent rating is not the maximum rating available, the claim remains in appellate status.


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's bilateral plantar fasciitis has not been manifested by marked deformity, pain on use and manipulation accentuated, indication of swelling on use, and characteristic callosities.  

2.  The Veteran does not meet the schedular criteria for a TDIU and a referral of TDIU to the Director of the Compensation and Pension Service for extraschedular consideration is not warranted.





CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for bilateral plantar fasciitis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.59, 4.71a, Diagnostic Code 5299-5276 (2017).

2.  The criteria for a TDIU are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016). 


Increased Rating for Bilateral Plantar Fasciitis - Applicable Laws, Regulations, and Analysis

The Veteran's service-connected bilateral plantar fasciitis is currently rated as 10 percent disabling for the entire period on appeal, i.e., effective the day following his service discharge, pursuant to Diagnostic Code (DC) 5299-5276.  38 C.F.R. §§ 4.27, 4.71a, DC 5276 (2017).  In this instance, the hyphenated diagnostic code indicates that there is no specific diagnostic code for plantar fasciitis, so it has been rated by analogy under DC 5276, regarding flatfoot. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5276, a 10 percent disability rating is assigned for pes planus (flat foot acquired), regardless of whether the condition is unilateral or bilateral, where there is evidence of moderate symptoms with the weight-bearing line over or medial to the great toe, inward bowing of the tendon Achilles, pain on manipulation and use of the feet.  

A 20 percent disability rating for unilateral pes planus or a 30 percent disability rating for bilateral pes planus is assigned where there is a severe disability with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indications of swelling on use, characteristic callosities. 

A 30 percent disability rating for unilateral pes planus or a 50 percent disability rating for bilateral pes planus requires a pronounced condition manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement, severe spasm of the tendon Achilles on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

The words "slight," "moderate," and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2017).

Turning to the relevant evidence of record, the Veteran's service treatment records show that he was evaluated for right foot pain in 1993 with a possible assessment of bone cyst and or gout.  In December 1997, he was assessed with metatarsalgia.  Thereafter, in 2006, the record show complaints of bilateral foot pain, which led to the diagnosis of bilateral plantar fasciitis.  

In January 2010, the Veteran underwent a VA examination for his bilateral plantar fasciitis, where he reported that the left foot pain began during training in service.  He later went to a podiatrist who diagnosed plantar fasciitis and gave him stretches to do and injections to his left heel and between the fourth and fifth toes.  He reported that he wears orthotic shoes that helped him.  He further noted that his left foot pain was more severe than his right foot.  Physical examination revealed mild tenderness to deep compression, but without painful motion, swelling, instability, weakness, or signs of abnormal weight bearing.  X-rays were normal.  The examiner confirmed the in-service diagnosis of bilateral plantar fasciitis, and indicated that the effect it had on occupational activities was pain as a result of prolonged standing and running.  The examiner also noted that the Veteran's bilateral plantar fasciitis had a mild effect on doing chores, shopping, exercise, sports, and recreation. 

In his September 2010 notice of disagreement, the Veteran indicated that his plantar fasciitis was worse than the currently assigned noncompensable rating, because he had pain in the foot area when he walks.  Thereafter, in his substantive appeal (VA Form 9), the Veteran indicated that even with his orthotics in his shoes, his feet still hurt, and he "hobble at times," especially when he is on his feet all day or walk for an extended period of time.  He stated that his pain had worsened since his January 2010 VA examination, and felt that his bilateral plantar fasciitis should have been rated as 10 percent disabling.  

The Veteran subsequently underwent an additional VA examination for his bilateral plantar fasciitis in April 2016.  He reported that he was diagnosed with plantar fasciitis in 2007, which caused him a lot of discomfort in the morning, and throughout the day he felt "pulling" pain in both feet.  The Veteran further noted that he has orthotics and performs stretches he was prescribed by his doctor, and although the orthotics help, they do not take completely take away the pain.  The Veteran reported flare-ups described as morning pain and feels tight, which makes it difficult for him to walk.  The Veteran's reported functional use was that he had difficulty walking in the morning. 

The April 2016 VA examiner determined that the severity of the Veteran's plantar fasciitis was "moderately severe," bilaterally, and required the regular use of arch support and custom orthotic inserts, but did not chronically compromise weight bearing.  Upon physical examination, pain was noted in both feet leading to functional loss.  The examiner noted that excess fatigability, pain on movement, pain on weight-bearing, pain on non-weight-bearing, and deformity described as high arches, all contributed to the disability, bilaterally.  The examiner also indicated that these factors significantly limited functional ability during flare-ups and/ or when the foot was used repeatedly over a period of time, especially in the morning and with excessive use of the feet; there was no other functional loss.  The examiner opined that the Veteran's bilateral plantar fasciitis did not impact his ability to perform any type of occupational task. 

On review, the Board finds that an initial rating higher than 10 percent for bilateral plantar fasciitis is not met.  Although the evidence shows that the Veteran has pain on use and regularly wears custom orthotics, it does not establish symptoms consistent with the criteria for the next-higher rating including marked deformity, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  The Board recognizes that the Veteran has deformity in terms of high arches, but there is entirely no indication in the record that such deformity is regarded as marked in nature.  Further, the medical evidence is absent any of any notations of swelling on use or characteristic callosities.  

The Board also considered whether other potentially applicable diagnostic codes allow for a separate compensable and/or increased rating for the Veteran's symptoms.  DC 5284, other foot injuries, is a more general Diagnostic Code under which a variety of foot injuries may be rated; that some injuries to the foot, such as fractures and dislocations for example, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints; and that other injuries may not affect range of motion.  Thus, depending on the nature of the foot injury, DC 5284 may involve limitation of motion and therefore require consideration under 38 C.F.R. § 4.40 and § 4.45 (2017).  VAOPGCPREC 9-98.  However, the Court in Yancy v. McDonald, 27 Vet. App. 484, 491 (2016) held that the plain meaning of the word "injury" limits the application of DC 5284 to disabilities resulting from actual injuries to the foot, as opposed to disabilities caused by, for example, degenerative conditions (thus rejecting appellant's argument that DC 5284 is a "catch-all provision" and holding that the Secretary's interpretation of "injury" was entitled to deference).  

Here, the Veteran's bilateral plantar fasciitis did not have its onset due to an injury, but was rather diagnosed following the Veteran's general complaints of foot pain.  In fact, his service treatment notes specifically indicate that he had no history of foot trauma.  As such, DC 5284 is not applicable in this case. 

In sum, the Veteran's assertion that his feet hurt even with the use of orthotics has been duly considered and fully contemplated by the currently assigned 10 percent rating.  Parenthetically, the Veteran is also in receipt of separate ratings for right ankle Achilles tendonitis, left ankle degenerative joint disease, and bilateral knee plantar tendonitis.   

As the evidence preponderates against the award of an initial rating in excess of 10 percent, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Extraschedular Consideration

In a March 2018 informal hearing presentation, the Veteran, through his representative, asserted that his bilateral plantar fasciitis has resulted in marked interference with employment.  

In light of this statement, the Board further considered whether the increased rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 
22 Vet. App. 111 (2008).

In this case, the Board finds that the schedular rating criteria contemplate the symptoms and impairment of the Veteran's service-connected bilateral plantar fasciitis.  As noted in greater detail above, the service-connected bilateral plantar fasciitis rating criteria reasonably describe the Veteran's disability level and symptomatology.  They account for the foot pain on prolonged standing and walking even when using orthotics, and the adverse effects on daily activities.  There is likewise no evidence of other factors such as marked interference with employment.  The only impact on the Veteran's work duties that the 2010 VA examiner noted was foot pain upon prolonged standing and running, and the effect of the Veteran's bilateral plantar fasciitis on his daily living activities was only mild in nature.  Moreover, the 2016 VA examiner determined that the Veteran's plantar fasciitis had no impact on the Veteran's ability to work.  In short, marked interference with employment is not demonstrated.  The Veteran does not assert that he has been frequently hospitalized on account of his bilateral plantar fasciitis and the evidence does not show otherwise.

Because the schedular rating criteria is adequate to rate the Veteran's service-connected bilateral plantar fasciitis, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

TDIU Claim

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  

The ultimate issue of whether TDIU should be awarded is not a medical issue, but rather is a determination for the VA adjudicator.  See Moore v. Nicholson, 21 Vet. 
App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2017); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Here, the Veteran is in receipt of a combined 60 percent rating from January 1, 2010, based on cervicalgia with degenerative arthritis (10 percent); left knee disability (10 percent); right knee disability (10 percent); residuals of a right shoulder surgery (10 percent); residuals of a right wrist fracture(10 percent);  bilateral plantar fasciitis (10 percent); tinnitus (10 percent); abdomen scar (10 percent); eczema (10 percent); and noncompensable ratings for osteopenia, left elbow tendonitis, residuals of left dislocated middle finger, residuals of fracture of right little finger, right ankle Achilles tendonitis, DJD of left ankle, residuals of fractured right fifth rib, left ear hearing loss, hemorrhoids, GERD, forearm scar, and right shoulder scar.  Accordingly, the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) are not met. 

In addition, the Board finds that referral for extraschedular consideration of a TDIU is not warranted.  Again, both the January 2010 and April 2016 VA examiners concluded that the Veteran's bilateral plantar fasciitis does not preclude him from working.  Furthermore, the Veteran underwent January 2010 VA examinations that evaluated not only his foot disability, but his other service-connected disabilities, despite noting that the Veteran had to wear hand emollients to keep hands moisturized or that he had some difficulty reaching due to his right shoulder disability, the VA examiners who conducted the examinations concluded that the disabilities did not have any effect on his ability to work.   

In its October 2014 remand directives, the Board asked that the RO first contact the Veteran to allow him to submit lay statements regarding the extent and severity of his foot symptoms and any impact that his service-connected disabilities have on his ability to work.  The Board then asked that the RO send the Veteran a TDIU application, VA Form 21-8940, with an associated letter to provide the Veteran with the opportunity to address how his service-connected disabilities have impacted his ability to work.  The RO conducted this development; however, the Veteran failed to submit the TDIU application form or any supportive evidence. 

As noted above, the Board recognizes that some of the Veteran's service-connected disabilities may impact his ability to stand for a long period of time, but the evidence does not raise the issue of unemployability.  To the extent that his service-connected disabilities affect his employability, the schedular ratings assigned for his various disabilities compensate him for such impairment.  Indeed, disability ratings are intended to compensate impairment in earning capacity due to a service-connected disability.  38 U.S.C. § 1155 (2012).  Thus, referral for extraschedular consideration of a TDIU rating is not warranted.  38 C.F.R. § 4.16(b).  As the Veteran does not meet the schedular requirements for a TDIU and referral is not appropriate in this case, entitlement to TDIU must be denied.

ORDER

An initial rating in excess of 10 percent for bilateral plantar fasciitis is denied. 

Entitlement to a TDIU is denied.


____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


